—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered August 22, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 7 years to life, unanimously affirmed.
*123The court properly denied defendant’s motion to suppress cocaine seized from his briefcase. The car in which defendant was a passenger was properly stopped and impounded because its license plates were reported stolen. Contrary to defendant’s appellate claims, the People established that the car’s impoundment and the subsequent search of the closed briefcase by police were accomplished in accordance with standard police inventory procedures. Introduced into evidence at the hearing iyere applicable police inventory search bulletins, and there was police testimony that demonstrated the car was properly impounded as evidence of a crime and to determine its true owner. The inventory search met the standards set forth in People v Galak (80 NY2d 715). We have considered and rejected defendant’s remaining claims. Concur — Sullivan, J. P., Tom, Mazzarelli, Rubin and Friedman, JJ.